TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR RECONSIDERATION EN BANC



NO. 03-07-00037-CV


Mark D. Bogar, M.D., Appellant

v.

Dolores G. Esparza, Individually and as Administrator of the Estate of
Katherine G. Guerrero; Deceased; Fernando Guerrero; Sofia G. Butschy;
Gilberto Guerrero; Antonio Guerrero; Rosie G. Garza; Benito Guerrero;
Josey G. Selvera; and Frances G. Faz, Appellees




FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY, NO. 82,917-A,
HONORABLE GUY S. HERMAN, JUDGE PRESIDING


O R D E R
PER CURIAM 
		The appellees have filed a motion for reconsideration en banc.  The motion is denied.
		It is ordered May 16, 2008.


Before Chief Justice Law, Justices Patterson, Puryear, Pemberton, Waldrop and Henson
   Dissenting Opinion by Justice Patterson
   Dissenting Opinion by Justice Henson